Per Curiam:

These cases were submitted together. Case No. 16,927 is an appeal from the district court of Russell county, involving a permanent survey of section 18, township 12*range 13, in said county, made by one R. P. Jenkins, county surveyor. Case No. 17,503 is an action of ejectment brought by appellant against appellees in the district court of the same county to recover possession of the same strip of ground of which he claims he was dispossessed by reason of the survey. The first case was tried to the court and the survey upheld. The ejectment case was tried to a jury, and a general verdict rendered in favor of appellees. Special findings were made and returned by the jury which support the general verdict. It is contended that the decision holding that the line established by the Jenkins survey conforms to the original government sur*588vey is contrary to the evidence. We think the evidence abundantly sustains the decision. In the ejectment case the jury returned a general verdict for the ap-pellees and a number of special findings which support the verdict. The jury expressly find that at the time appellant plowed the furrows it was not his intention to get over upon or to claim any part of the southwest quarter of section 18, and further, that such never was his intention until after the Jenkins survey. Every proposition of law raised by appellant has been decided adversely to his contention in cases so recently decided that it is not deemed necessary to restate the law. (See Edwards v. Fleming, 83 Kan. 653, 112 Pac. 836; Scott v. Williams, 74 Kan. 448, 87 Pac. 550, and authorities cited in the opinions.)
The judgments are affirmed.